EXHIBIT 10.14

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is dated for reference the 19th day of November, 2015.

 

BETWEEN:

 

PIVOT PHARMACEUTICALS INC., a British Columbia corporation
having an address at 1275 West 6th Avenue, Vancouver, British
Columbia V6H 1A6

 

(the "Company")

 

AND:

 

GIORA DAVIDAI having an address at 21 Hampton Lane, New
Canaan, CT 06840 USA

 

(the "Contractor")

 

WHEREAS:

 

A. The Company desires to retain the Contractor to provide services (the
"Services") as a business consultant, in regards to the Company's ongoing
corporate development; and

 

B. The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

 

ARTICLE 1

APPOINTMENT AND AUTHORITY OF
CONTRACTOR

 

1.1 Appointment of Contractor. The Company hereby appoints the Contractor to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes the Contractor to exercise such powers as
provided under this Agreement. The Contractor accepts such appointment on the
terms and conditions herein set forth.

 

1.2 Performance of Services. The Services hereunder have been and shall continue
to be provided on the basis of the following terms and conditions:

 



(a)

the Contractor shall report directly to the Chief Executive Officer and/or
President of the Company;

(b)

the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 





 1

 



 



(c)

the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

 



1.3 Authority of Contractor. The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.

 

1.4 Independent Contractor. In performing the Services, the Contractor shall be
an independent contractor and not an employee or agent of the Company, except
that the Contractor shall be the agent of the Company solely in circumstances
where the Contractor must be the agent to carry out its obligations as set forth
in this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.

 

ARTICLE 2
CONTRACTOR'S AGREEMENTS

 

2.1 Regulatory Compliance. The Contractor agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to securities laws of the United States (in
particular Regulation FD) and Canada all laws, rules, regulations and policies
of the Securities and Exchange Commission of the United States and the British
Columbia Securities Commission.

 

2.2 Prohibition Against Insider Trading. The Contractor hereby acknowledges that
the Contractor is aware, and further agrees that the Contractor will advise
those of its directors, officers, employees and agents who may have access to
Confidential Information, that securities laws of the United States and Canada
prohibit any person who has material, non-public information about a company
from purchasing or selling securities of such a company or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

ARTICLE 3
COMPANY'S AGREEMENTS

 

3.1 Compensation. The compensation for agreeing to enter into this agreement and
providing the Services shall be 10,000,000 options to purchase common shares in
the capital stock of the Company (the "Compensation Options") with an exercise
price of $0.10, immediate vesting and term of five years from date of grant.
2,000,000 of the Compensation Options shall be granted to the Contractor on each
of the following dates: December 15, 2015, December 15, 2016, December 15, 2017,
December 15, 2018 and December 15, 2019 pursuant to a stock option agreement to
be entered into on each of these dates. Both the Contractor and the Company
agree that, in the event of Contractor's resignation or termination with cause
as a Contractor of the Company, the Company may cancel any Compensation Options
that have not been granted.

 



 2

 



 

3.2 Grant of Compensation Options. The Contractor acknowledges that each grant
of Compensation Options is subject to applicable rules of any stock exchange or
regulatory body having jurisdiction over the securities of the Company.

 

3.3 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Contractor agrees that it
will not disclose any material non-public information to any person or entity,
the Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement. The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Contractor and inform the Contractor of
any material inaccuracies or omissions in such materials.

 

3.4 Directorship. Upon the availability of the Contractor to serve as a director
of the Company, the Company will make the necessary arrangements for
Contractor's appointment as a director, in accordance with the Business
Corporations Act (British Columbia) and the Articles of the Company.

 

ARTICLE 4
DURATION, TERMINATION AND DEFAULT

 

4.1 Effective Date. This Agreement shall become effective as of the date written
above (the "Effective Date"), shall supersede any prior executed consulting
agreement, and shall continue for a period of one year, (the "Term"), renewable
at the option of the parties or until earlier terminated pursuant to the terms
of this Agreement.

 

4.2 Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Contractor if:

 



(a)

the Contractor breaches section 2.1 of this Agreement;

(b)

the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;

(c)

the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

(d)

the Contractor is unable or unwilling to perform the Services under this
Agreement in a timely fashion, or

(e)

the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.

 



4.3 Duties Upon Termination. Upon termination of this Agreement for any reason,
the Contractor shall upon receipt of all sums due and owing, promptly deliver
the following in accordance with the directions of the Company:

 



(a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 





 3

 



 



(b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days' notice to the Company.

 



4.4 Compensation of Contractor on Termination. Upon termination of this
Agreement pursuant to section 4.2, the Contractor shall be entitled to receive
as its full and sole compensation in discharge of obligations of the Company to
the Contractor under this Agreement all sums due and payable under this
Agreement to the date of termination and the Contractor shall have no right to
receive any further payments; provided, however, that the Company shall have the
right to offset against any payment owing to the Contractor under this Agreement
any damages, liabilities, costs or expenses suffered by the Company by reason of
the fraud, negligence or wilful act of the Contractor, to the extent such right
has not been waived by the Company. If the Company elects to terminate this
Agreement otherwise than pursuant to section 4.2, the Contractor shall be
entitled to all sums due and payable to the Contractor until the expiration of
the Term.

 

ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION

 

5.1 Maintenance of Confidential Information. The Contractor acknowledges that in
the course of its appointment hereunder the Contractor will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the business of the Company, or its
respective affiliates, associates or customers (the "Confidential Information").
For the purposes of this Agreement, "Confidential Information" includes, without
limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee
information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Contractor
acknowledges that the Confidential Information constitutes a proprietary right,
which the Company is entitled to protect. Accordingly the Contractor covenants
and agrees that during the Term and thereafter until such time as all the
Confidential Information becomes publicly known and made generally available
through no action or inaction of the Contractor, the Contractor will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company in each instance, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.

 

5.2 Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 



(a)

is available to the public generally in the form disclosed;

(b)

becomes part of the public domain through no fault of the Contractor;

(c)

is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or

(d)

is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.



 



 4

 



 

5.3 Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor's appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of the
Company shall automatically form part of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Contractor does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Contractor during the course of performing this
Agreement, including, without limitation, the right to effect any registration
in the world to protect the foregoing rights. The Company shall have the sole,
absolute and unlimited right throughout the world, therefore, to protect the
Developments by patent, copyright, industrial design, trademark or otherwise and
to make, have made, use, reconstruct, repair, modify, reproduce, publish,
distribute and sell the Developments, in whole or in part, or combine the
Developments with any other matter, or not use the Developments at all, as the
Company sees fit.

 

5.4 Protection of Developments. The Contractor does hereby agree that, both
before and after the termination of this Agreement, the Contractor shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor's agent and attorney to act for and in the Contractor's
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.

 

5.5 Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Article 5 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

 

5.6 Reasonable Restrictions. The Contractor agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Contractor.

 



 5

 



 

ARTICLE 6
DEVOTION TO CONTRACT

 

6.1 Devotion to Contract. During the term of this Agreement, the Contractor
shall devote sufficient time, attention, and ability to the business of the
Company, and to any associated company, as is reasonably necessary for the
proper performance of the Services pursuant to this Agreement. Nothing contained
herein shall be deemed to require the Contractor to devote its exclusive time,
attention and ability to the business of the Company. During the term of this
Agreement, the Contractor shall, and shall cause each of its agents assigned to
performance of the Services on behalf of the Contractor, to:

 



(a)

at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

(b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

(c)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.

 



6.2 Other Activities. The Contractor shall not be precluded from acting in a
function similar to that contemplated under this Agreement for any other person,
firm or company.

 

ARTICLE 7
MISCELLANEOUS

 

7.1 Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 



(a)

in the case of the Company, to:

 

 

 

Pivot Pharmaceuticals Inc.
1275 West 6th Avenue
Vancouver BC V6H 1A6
Attention: President and Chief Executive Officer

 





(b)

and in the case of the Contractor to:

 

 

 

Giora Davidai

21 Hampton Lane
New Canaan, CT 06840 USA



 

 6

 

 

7.2 Independent Legal Advice. The Contractor acknowledges that:

 



(a)

this Agreement was prepared for and by the Company;

(b)

the Contractor has been requested to obtain its own independent legal advice on
this Agreement prior to signing this Agreement;

(c)

the Contractor has been given adequate time to obtain independent legal advice;

(d)

by signing this Agreement, the Company confirms that he fully understands this
Agreement; and

(e)

by signing this Agreement without first obtaining independent legal advice, the
Contractor waives its right to obtain independent legal advice.

 



7.3 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

7.4 Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Contractor by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 

7.5 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

7.6 Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

7.7 Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

7.8 Assignment. Except as herein expressly provided, the respective rights and
obligations of the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Contractor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 



 7

 



 

7.9 Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

7.10 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

7.11 Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 

7.12 Time. Time shall be of the essence of this Agreement. In the event that any
day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in British Columbia, Canada.

 

7.13 Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Contractor and the personal
legal representatives of the Contractor.

 

7.14 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

 

7.15 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

 

7.16 Proper Law. This Agreement will be governed by and construed in accordance
with the law of British Columbia. The parties hereby attorn to the jurisdiction
of the Courts in the Province of British Columbia.

 



 8

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

PIVOT PHARMACEUTICALS INC.

 

   Per: /s/ Ahmad Doroudian

 

 

Authorized Signatory

 

 

 

 

/s/ Giora Davidai

 

 

Giora Davidai

 



 

 

9

--------------------------------------------------------------------------------